35 Mich. App. 372 (1971)
192 N.W.2d 684
PEOPLE
v.
ROBBINS
Docket No. 9946.
Michigan Court of Appeals.
Decided July 29, 1971.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William F. Delhey, Prosecuting Attorney, and Karl V. Fink, Assistant Prosecuting Attorney, for the people.
Pauline R. Rothmeyer, for defendant on appeal.
Before: DANHOF, P.J., and HOLBROOK and BRONSON, JJ.
*373 PER CURIAM.
On May 15, 1969, the defendant was convicted by a jury for the crime of forgery contrary to MCLA § 750.248 (Stat Ann 1971 Cum Supp § 28.445). From the conviction and subsequent sentence of 5-1/2 to 14 years imprisonment, defendant appeals as of right.
At trial, defendant's counsel requested that the jury be instructed as to the disposition of defendant if the jury should find defendant not guilty by reason of insanity. Lyles v. United States (1957), 103 App DC 22 (254 F2d 725); MCLA § 767.27b (Stat Ann 1971 Cum Supp § 28.966[12]). Although proper objection was made, the trial court refused to give defendant's requested instruction.
The right of a defendant to such an instruction in appropriate cases has been approved by our Supreme Court in People v. Cole (1969), 382 Mich 695. Although defendant's trial and conviction occurred prior to the Supreme Court's decision in Cole, the rule announced in Cole is applicable and requires reversal of the instant conviction for the reasons stated in People v. Hampton (1971), 384 Mich 669.
The remaining issues raised on appeal need not be considered, as they are likely upon retrial to emerge in a greatly altered context.
Reversed and remanded.